Matter of Hines v Hines (2018 NY Slip Op 01811)





Matter of Hines v Hines


2018 NY Slip Op 01811


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


378 CAF 17-00264

[*1]IN THE MATTER OF JANET HINES, PETITIONER-APPELLANT-RESPONDENT,
vJOSHUA HINES, RESPONDENT-RESPONDENT-APPELLANT.
IN THE MATTER OF JOSHUA HINES, PETITIONER-RESPONDENT-APPELLANT,
vJANET HINES, RESPONDENT-APPELLANT-RESPONDENT. (APPEAL NO. 2.) 


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT-RESPONDENT AND RESPONDENT-APPELLANT-RESPONDENT.
TULLY RINCKEY, PLLC, SYRACUSE (CHRISTINE F. REDFIELD OF COUNSEL), FOR RESPONDENT-RESPONDENT-APPELLANT AND PETITIONER-RESPONDENT-APPELLANT. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal and cross appeal from an order of the Family Court, Oswego County (James K. Eby, J.), entered December 29, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded respondent-petitioner sole legal and physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court